           Case 3:20-cv-05874-JCC-JRC Document 25 Filed 04/01/21 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10        DUANE MOORE,
                                                               CASE NO. 3:20-cv-05874-JCC-JRC
11                              Plaintiff,
                                                               ORDER GRANTING STIPULATED
12              v.                                             PROTECTIVE ORDER
13        ALLSTATE INDEMNITY COMPANY,

14                              Defendant.

15

16
     1.     PURPOSES AND LIMITATIONS
17          Discovery in this action is likely to involve production of confidential, proprietary, or
18   private information for which special protection may be warranted. Accordingly, the parties hereby

19   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

20   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

     protection on all disclosures or responses to discovery, the protection it affords from public
21
     disclosure and use extends only to the limited information or items that are entitled to confidential
22
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
23
     confidential information under seal.
24

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 1
           Case 3:20-cv-05874-JCC-JRC Document 25 Filed 04/01/21 Page 2 of 10




 1
     2.     “CONFIDENTIAL” MATERIAL
 2          “Confidential” material shall include the following documents and tangible things
 3   produced or otherwise exchanged:

 4          (a)     Allstate’s underwriting file for Dr. Moore’s Landlords Package insurance policy,

     policy number 976 311 212;
 5
            (b)     Allstate’s Property Claim Handling Manual;
 6
            (c)     Allstate’s Claim Operations Manual;
 7
            (d)     Dr. Moore’s and Manium, LLC’s financial and business records; and
 8
            (e)     Dr. Moore’s and Manium, LLC’s tax returns.
 9   3.     SCOPE

10          The protections conferred by this agreement cover not only confidential material (as

11   defined above), but also (1) any information copied or extracted from confidential material; (2) all

     copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
12
     conversations, or presentations by parties or their counsel that might reveal confidential material.
13
            However, the protections conferred by this agreement do not cover information that is in
14
     the public domain or becomes part of the public domain through trial or otherwise.
15   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
16          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

17   or produced by another party or by a non-party in connection with this case only for prosecuting,

18   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

     categories of persons and under the conditions described in this agreement. Confidential material
19
     must be stored and maintained by a receiving party at a location and in a secure manner that ensures
20
     that access is limited to the persons authorized under this agreement.
21
            4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
22   by the court or permitted in writing by the designating party, a receiving party may disclose any
23   confidential material only to:

24

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 2
           Case 3:20-cv-05874-JCC-JRC Document 25 Filed 04/01/21 Page 3 of 10




 1
                    (a)      the receiving party’s counsel of record in this action, as well as employees
 2   of counsel to whom it is reasonably necessary to disclose the information for this litigation;
 3                  (b)      the officers, directors, and employees (including in house counsel) of the

 4   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

     agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 5
     designated;
 6
                    (c)      experts and consultants to whom disclosure is reasonably necessary for this
 7
     litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8
                    (d)      the court, court personnel, and court reporters and their staff;
 9                  (e)      copy or imaging services retained by counsel to assist in the duplication of

10   confidential material, provided that counsel for the party retaining the copy or imaging service

11   instructs the service not to disclose any confidential material to third parties and to immediately

     return all originals and copies of any confidential material;
12
                    (f)      during their depositions, witnesses in the action to whom disclosure is
13
     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
14
     (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
15   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
16   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

17   under this agreement;

18                  (g)      the author or recipient of a document containing the information or a

     custodian or other person who otherwise possessed or knew the information.
19
            4.3     Filing Confidential Material. Before filing confidential material or discussing or
20
     referencing such material in court filings, the filing party shall confer with the designating party,
21
     in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
22   remove the confidential designation, whether the document can be redacted, or whether a motion
23   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

24   designating party must identify the basis for sealing the specific confidential information at issue,

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 3
           Case 3:20-cv-05874-JCC-JRC Document 25 Filed 04/01/21 Page 4 of 10




 1
     and the filing party shall include this basis in its motion to seal, along with any objection to sealing
 2   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
 3   the standards that will be applied when a party seeks permission from the court to file material

 4   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

     requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
 5
     Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
 6
     the strong presumption of public access to the Court’s files.
 7
     5.      DESIGNATING PROTECTED MATERIAL
 8
             5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
 9   or non-party that designates information or items for protection under this agreement must take

10   care to limit any such designation to specific material that qualifies under the appropriate

11   standards. The designating party must designate for protection only those parts of material,

     documents, items, or oral or written communications that qualify, so that other portions of the
12
     material, documents, items, or communications for which protection is not warranted are not swept
13
     unjustifiably within the ambit of this agreement.
14
             Mass, indiscriminate, or routinized designations are prohibited. Designations that are
15   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
16   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

17   and burdens on other parties) expose the designating party to sanctions.

18           If it comes to a designating party’s attention that information or items that it designated for

     protection do not qualify for protection, the designating party must promptly notify all other parties
19
     that it is withdrawing the mistaken designation.
20
             5.2     Manner and Timing of Designations. Except as otherwise provided in this
21
     agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
22   ordered, disclosure or discovery material that qualifies for protection under this agreement must
23   be clearly so designated before or when the material is disclosed or produced.

24

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 4
           Case 3:20-cv-05874-JCC-JRC Document 25 Filed 04/01/21 Page 5 of 10




 1
                    (a)     Information in documentary form: (e.g., paper or electronic documents and
 2   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
 3   the designating party must affix the word “CONFIDENTIAL” to each page that contains

 4   confidential material. If only a portion or portions of the material on a page qualifies for protection,

     the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
 5
     markings in the margins).
 6
                    (b)     Testimony given in deposition or in other pretrial proceedings: the parties
 7
     and any participating non-parties must identify on the record, during the deposition or other pretrial
 8
     proceeding, all protected testimony, without prejudice to their right to so designate other testimony
 9   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

10   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

11   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

     at trial, the issue should be addressed during the pre-trial conference.
12
                    (c)     Other tangible items: the producing party must affix in a prominent place
13
     on the exterior of the container or containers in which the information or item is stored the word
14
     “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
15   the producing party, to the extent practicable, shall identify the protected portion(s).
16          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

17   designate qualified information or items does not, standing alone, waive the designating party’s

18   right to secure protection under this agreement for such material. Upon timely correction of a

     designation, the receiving party must make reasonable efforts to ensure that the material is treated
19
     in accordance with the provisions of this agreement.
20
     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
21
            6.1     Timing of Challenges. Any party or non-party may challenge a designation of
22   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
23   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

24   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 5
             Case 3:20-cv-05874-JCC-JRC Document 25 Filed 04/01/21 Page 6 of 10




 1
     challenge a confidentiality designation by electing not to mount a challenge promptly after the
 2   original designation is disclosed.
 3           6.2    Meet and Confer. The parties must make every attempt to resolve any dispute

 4   regarding confidential designations without court involvement. Any motion regarding confidential

     designations or for a protective order must include a certification, in the motion or in a declaration
 5
     or affidavit, that the movant has engaged in a good faith meet and confer conference with other
 6
     affected parties in an effort to resolve the dispute without court action. The certification must list
 7
     the date, manner, and participants to the conference. A good faith effort to confer requires a face-
 8
     to-face meeting or a telephone conference.
 9           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

10   intervention, the designating party may file and serve a motion to retain confidentiality under Local

11   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

     persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
12
     made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
13
     other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
14
     the material in question as confidential until the court rules on the challenge.
15   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
            OTHER LITIGATION
16           If a party is served with a subpoena or a court order issued in other litigation that compels
17   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

18   must:

19                  (a)     promptly notify the designating party in writing and include a copy of the

     subpoena or court order;
20
                    (b)     promptly notify in writing the party who caused the subpoena or order to
21
     issue in the other litigation that some or all of the material covered by the subpoena or order is
22
     subject to this agreement. Such notification shall include a copy of this agreement; and
23

24

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 6
           Case 3:20-cv-05874-JCC-JRC Document 25 Filed 04/01/21 Page 7 of 10




 1
                    (c)     cooperate with respect to all reasonable procedures sought to be pursued by
 2   the designating party whose confidential material may be affected.
 3   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 4          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

     material to any person or in any circumstance not authorized under this agreement, the receiving
 5
     party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
 6
     (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
 7
     person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
 8
     and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
 9   Bound” that is attached hereto as Exhibit A.

10   9.     INADVERTENT PRODUCTION                      OF     PRIVILEGED          OR     OTHERWISE
            PROTECTED MATERIAL
11
            When a producing party gives notice to receiving parties that certain inadvertently
12
     produced material is subject to a claim of privilege or other protection, the obligations of the
13   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
14   is not intended to modify whatever procedure may be established in an e-discovery order or

15   agreement that provides for production without prior privilege review. The parties agree to the

16   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

     10.    NON TERMINATION AND RETURN OF DOCUMENTS
17
            Within 60 days after the termination of this action, including all appeals, each receiving
18
     party must return all confidential material to the producing party, including all copies, extracts and
19
     summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
20          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
21   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

22   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

23   product, even if such materials contain confidential material.

24

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 7
           Case 3:20-cv-05874-JCC-JRC Document 25 Filed 04/01/21 Page 8 of 10




 1
            The confidentiality obligations imposed by this agreement shall remain in effect until a
 2   designating party agrees otherwise in writing or a court orders otherwise.
 3

 4                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5
     DATED: March 25, 2021                                /s/ Gary Williams
 6                                                        Gary Williams, WSBA #9580
                                                          Lincoln Sieler, WSBA #20774
 7                                                        Kenneth R. Friedman, WSBA #17148
 8                                                        Attorneys for Plaintiff
 9

10   DATED: March 30, 2021                                 s/ Bryan J. Case
                                                          Gavin W. Skok, WSBA #29766
11                                                        Bryan J. Case, WSBA #41781
                                                          Laura P. Hansen, WSBA #48669
12
                                                          Attorneys for Defendant
13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 8
           Case 3:20-cv-05874-JCC-JRC Document 25 Filed 04/01/21 Page 9 of 10




 1
            PURSUANT TO STIPULATION, IT IS SO ORDERED
 2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 4   state proceeding, constitute a waiver by the producing party of any privilege applicable to those

     documents, including the attorney-client privilege, attorney work-product protection, or any other
 5
     privilege or protection recognized by law.
 6

 7
     DATED: April 1, 2021
 8

 9

10
                                                          A
                                                          J. Richard Creatura
                                                          Chief United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 9
             Case 3:20-cv-05874-JCC-JRC Document 25 Filed 04/01/21 Page 10 of 10




 1                                               EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
              I,   ____________________________________            [print   or   type    full   name],   of
 3
     ______________________________________________________________________________
 4
     [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5
     understand the Stipulated Protective Order that was issued by the United States District Court for
 6   the Western District of Washington on _______________________, 2021, in the case of Duane
 7   Moore v. Allstate Indemnity Company, Case No. 3:20-cv-05874-JCC-JRC. I agree to comply with

 8   and to be bound by all the terms of this Stipulated Protective Order and I understand and

     acknowledge that failure to so comply could expose me to sanctions and punishment in the nature
 9
     of contempt. I solemnly promise that I will not disclose in any manner any information or item
10
     that is subject to this Stipulated Protective Order to any person or entity except in strict compliance
11
     with the provisions of this Order.
12
              I further agree to submit to the jurisdiction of the United States District Court for the
13   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

14   Order, even if such enforcement proceedings occur after termination of this action.

15   Date:

     City and State where sworn and signed:
16
     Printed name:
17
     Signature:
18

19

20

21

22

23

24

     ORDER GRANTING STIPULATED PROTECTIVE
     ORDER - 10
